Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 41-57, 59 are pending.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. While the amendments substantially change the scope of the claimed subject matter, Examiner respectfully maintains the prior art cited reasonably teaches/suggests the amended limitations of the claim(s).
Regarding remarks on page 8-11 applicants state regarding Fan et al. “…According to an aspect of the present invention, there is provided a method comprising: assigning, by a network element of a cellular communication system, the same random access parameters concurrently to a plurality terminal devices… ” 0003 (emphasis added). This identical, “shared” RA configuration information includes a random access preamble, which each UE transmits in performing RA. 0025. The shared RA configuration information further includes shared ordering and timing parameters, including a transmission order index and a RA transmission interval parameter. 0026. Figure 3 depicts the transmission order index for a group of 8 UEs. The transmission order index determines the order, or sequence, in which the UEs in the group will transmit on the successively available RA opportunities. “The transmission order index may define an order in which the terminal devices are assigned to have an opportunity to carry out the random access transmission...”. The RA transmission interval parameter defines a periodicity of the RA opportunity for the entire group. “The random access transmission interval parameter may define a periodicity for the random access opportunity of the group.” Based on the shared order and timing, each UE calculates when its portion of the RA opportunity begins, and transmits the shared RA preamble during that time. See Fig. 4. Although all UEs in the group transmit an identical RA preamble, the base station can determine the identity of each UE based on the order and timing parameters, “wherein the random access transmission ”  However, referring to the prior art, Fan was cited for (see at least 0026 and fig. 3, timing parameters include periodicity ‘TTInterval’ and a transmission order index ‘TimeIndexIndicator’ parameter which may be different for each terminal through bitmapping; a given terminal with order index allowing transmission in the first subframe may transmit in that subframe or at one subsequent subframe, while other terminals await their turn according to periodicity and order index, comprising each terminal determining a subset of the plurality of opportunities when they are allowed to transmit).  While applicants assert Fan does not disclose parameter unique to the wireless device, paragraph 0026 of Fan explicitly states “…each terminal sharing the same random access parameters may be assigned with a different transmission order index through bitmapping…”, thus each UE at least has a different ‘parameter’ assigned/applicable only to that UE.  0026, figure 3 depicts each UE has a unique position in the order of transmission; thus a given position constitutes a characteristic/parameter only applicable for that specific UE which is not shared.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the amended limitations of the claims including “based on the network access configuration information and one of a parameter unique to the wireless device and a random parameter, determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling on the uplink carrier”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim 44, 46, 52, 54 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 41, 42, 43, 45, 49, 50, 51, 53, 57, 59 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2012/0281679).
For claim 41, Fan teaches: A method, performed by a wireless device for performing a temporally distributed network access procedure on an uplink carrier to access a wireless communication network (see at least 0041-0050 and  fig. 1, 9-10, terminal and BS may comprise processor/memory for random access procedure), the method comprising:
(see at least 0029-0030, 0026, a terminal may receive shared random access parameters assigned via broadcast from the BS (network));
determining a plurality of access opportunities, in the time domain, on which network access signalling is possible on the uplink carrier (see at least 0026, random access transmission resource is transmission timing; transmission timing may be defined by transmission timing allocation parameters signaled by the network for each terminal to determine respective transmission timing among the opportunities);
based on the network access configuration information and one of a parameter unique to the wireless device and a random parameter, determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling on the uplink carrier (see at least 0030, transmission timing parameters may be defined in RA-RNTI shared parameter assigned by network (0025, some time/frequency indexes may also be shared).  See at least 0026 and fig. 3, timing parameters include periodicity ‘TTInterval’ and a transmission order index ‘TimeIndexIndicator’ parameter which may be different for each terminal through bitmapping, thus unique (order position not shared); a given terminal with order index allowing transmission in the first subframe may transmit in that subframe or at one subsequent subframe, while other terminals await their turn according to periodicity and order index, comprising each terminal determining a subset of the plurality of opportunities when they are allowed to transmit random access signaling); and
transmitting network access signalling on the uplink carrier only during the subset of permitted access opportunities (see at least 0026 and fig. 3, a given terminal with order index allowing transmission in the first subframe may transmit in that subframe or at one subsequent subframe, while other terminals await their turn according to periodicity and order index, comprising each terminal determining a subset of the plurality of opportunities when they are allowed to transmit random access signaling).
For claim 42, Fan teaches claim 41, Fan further teaches: wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises: dividing the plurality of possible access opportunities into a plurality of subsets of access opportunities; and selecting one of the subsets of access opportunities as a subset of the plurality of possible access opportunities on which the wireless device is permitted to transmit network access signalling (see at least 0026 and fig. 3, a given terminal with order index allowing transmission in the first subframe may transmit in that subframe or at one subsequent subframe, while other terminals each await their turn according to periodicity and order index, comprising each terminal determining a respective opportunity (subset) divided from the total opportunities for the group).
For claim 43, Fan teaches claim 42, Fan further teaches: wherein selecting one of the subsets of access opportunities as a subset unique to the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises performing an operation on a parameter unique to the wireless device or a random parameter to yield an index mapping the wireless device to one of the subsets of access opportunities (see at least 0026 and fig. 3, each terminal may await their turn according to periodicity and order index, comprising processing ‘TimeIndexIndicator’ parameter to determine order index mapping the terminal to its respective subset (subset is unique, as order position not shared)).
For claim 45, Fan teaches claim 41, Fan further teaches: wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises: dividing all uplink frame time periods into a predetermined number n of subsets; selecting an index defining one of the n subsets based on a parameter unique to the wireless (see at least 0026 and fig. 3, each terminal may await their turn according to periodicity and order index, with a first terminal transmitting signalling in a first subframe or at one subsequent subframe using PRACH time/frequency index; after period ‘TTInterval’ has passed from the subframe, the next terminal in order may take its turn.  When final terminal period is finished, the first terminal gains a second opportunity e.g. process repeats, thus each terminal’s order index identifies one or more subsets out of the total opportunities in which it is allowed to transmit random access signaling).
Claim 49 recites an apparatus substantially similar to the method of claim 41 and is rejected under similar reasoning.
Claim 50 recites an apparatus substantially similar to the method of claim 42 and is rejected under similar reasoning.
Claim 51 recites an apparatus substantially similar to the method of claim 43 and is rejected under similar reasoning.
Claim 53 recites an apparatus substantially similar to the method of claim 45 and is rejected under similar reasoning.
For claim 57, Fan teaches: A method of temporal network access load distribution, performed by a base station operative in a communication network in which a wireless device seeks access to the network on an uplink carrier (see at least 0041-0050 and  fig. 1, 9-10, terminal and BS may comprise processor/memory for random access procedure), the method comprising:
broadcasting network access configuration information (see at least 0029-0030, 0026, a terminal may receive shared random access parameters assigned via broadcast from the BS (network)); and
(see at least 0030, transmission timing parameters may be defined in RA-RNTI shared parameter assigned by network (0025, some time/frequency indexes may also be shared).  See at least 0026 and fig. 3, timing parameters include periodicity ‘TTInterval’ and a transmission order index ‘TimeIndexIndicator’ parameter which may be different for each terminal through bitmapping, thus unique (order position not shared); a given terminal with order index allowing transmission in the first subframe may transmit in that subframe or at one subsequent subframe, while other terminals await their turn according to periodicity and order index, comprising each terminal determining a subset of the plurality of opportunities when they are allowed to transmit random access signaling).
Claim 59 recites an apparatus substantially similar to the method of claim 57 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 47, 55 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2012/0281679) in view of Lee et al. (US Patent 10,142,962).
For claim 47, Fan teaches claim 41, but not explicitly: further characterized by: determining a coverage enhancement (CE) requirement; selecting a network access CE level based on the CE requirement; and wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises determining a subset of the plurality of possible access opportunities based on the selected network access CE level.  Lee from an analogous art teaches (see at least col. 44 line 44-col. 45 line 39, different CE levels may be defined for WTRUs each corresponding to respective random access resources e.g. type A and one or more type B resources may occupy overlapping or non-overlapping subframes.  Also see claim 5, preambles may be transmitted in respective subframes based on corresponding coverage enhancement level).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 41, so different coverage enhancement levels are defined, with terminals determining respective subframe resources (subset) configured based on their CE level, as suggested by Lee.  The motivation would have been to enhance random access by allocating uplink resources to support terminals needing CE (Lee col. 44 line 44-56).
.

Claim 48, 56 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2012/0281679) in view of Lee et al. (US Patent 10,142,962) in view of Xiong et al. (US 2017/0105127).
For claim 48, Fan, Lee teaches claim 47, but not explicitly: wherein determining a CE requirement comprises: measuring a Reference Signal Received Power (RSRP); and determining a CE requirement based on the RSRP and an RSRP threshold received in System Information broadcast by the network.  Xiong from an analogous art teaches (see at least claim 2, UE may receive system information indicating RSRP thresholds for coverage enhancement levels and select a CE level according to measured RSRP accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of claim 47, so terminals may receive SI mapping RSRP to CE levels and measure RSRP to determine respective CE level, as suggested by Lee.  The motivation would have been to enhance coverage enhancement by determining appropriate CE level for each terminal (Xiong claim 2).
Claim 56 recites an apparatus substantially similar to the method of claim 48 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 44, 46, 52, 54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 44, 52 the prior art fails to teach/suggest: wherein performing an operation on a parameter unique to the wireless device comprises calculating ID mod n= m, where ID is a unique identifier of the wireless device; n is a number of the plurality of subsets of access opportunities; and m is an index identifying one of the n subsets of access opportunities.  The closest prior art Fan et al. (US 2012/0281679) discloses operation on a parameter for determining subset (0026, fig. 3) but not the limitations of claim 44.
For claim 46, 54 the prior art fails to teach/suggest: wherein dividing all uplink frame time periods into a predetermined number n of subsets comprises computing SFN mod n= m where SFN is a Subframe Number of uplink subframes; nis the predetermined number of subsets of subframes; and m is an index identifying one of the n subsets of subframes.  The closest prior art Fan et al. (US 2012/0281679) discloses operation on a parameter for determining subset (0026, fig. 3) but not the limitations of claim 46.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467